DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to generation assist method non-elected without traverse.  Accordingly, claims 1-6 been cancelled.

       Examiner’s Amendment   
Please cancel claims 1-6.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















O.N.								/ORI NADAV/
3/11/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800